DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  the word "in" should be deleted after "wherein" in line 1 and claim dependency or wording should be changed to ensure proper antecedent basis for "the at least one hydraulic unit" in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the horizontal support unit” in line 3. There is insufficient antecedent basis for this claim. 
The following language is suggested for claim 1:
An apparatus for cultivating at least one of plants or fungi, comprising at least one tilt-able plant cultivation module coupled to at least one cantilevered horizontal support unit, the at least one horizontal support unit coupled to a vertical support unit. 

Claim 2 recites the limitation "one of the at least one tilt-able plant cultivation modules" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The claim also states “at least one horizontal support unit” in line 2. It is unclear whether this is a new at least one horizontal support unit or referring back to “at least one cantilevered horizontal support unit” in claim 1.
The following language is suggested for claim 2:
The apparatus according to claim 1, wherein the at least one tilt-able plant cultivation module is coupled to the at least one horizontal support unit by at least one hydraulic unit, wherein a first end of the at least one hydraulic unit is coupled the at least one horizontal support unit and a second end of the at least one hydraulic unit is coupled to the at least one tilt-able plant cultivation module. 

Claims 3, 5-9, 16-17 and 20 are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abram (GB 2135963).

Regarding claim 1, Abram teaches an apparatus for cultivating at least one of plants or fungi (page 1, lines 5-6), comprising at least one tilt-able plant cultivation module (a and b; page 1, lines 42-44) coupled to at least one cantilevered horizontal support unit (see annotated figure in which the horizontal support unit is considered to be all of the supports which extend from the vertical section of the mechanism, together forming a horizontally extending support unit; please note the horizontal support of Abram is considered to be cantilevered as it is a projecting structure fixed at only one end (Oxford languages, cantilevered), here the left end in Fig. 1 where it is fixed to the vertical support unit), the horizontal support unit coupled to a vertical support unit (annotated figure). 

Regarding claim 2, Abram teaches the apparatus according to claim 1, wherein said at least one tilt-able plant cultivation module (a and b) is coupled to at least one horizontal support unit (annotated figure) by at least one hydraulic unit (d), wherein a first end of the at least one hydraulic unit is coupled to the at least one horizontal support unit and a second end of the at least one hydraulic unit is coupled to one of the at least one tilt-able plant cultivation modules (page 1, lines 48-50).



Regarding claim 5, Abram teaches the apparatus according to claim 1, wherein the apparatus further comprises a control unit to enable the at least one tilt-able plant cultivation module to tilt at a desirable angle by controlling movement of the at least one hydraulic unit. Because the box is tiltable using the hydraulic unit, it is necessary for it to have some kind of control unit to operate the unit.

Regarding claim 7, Abram teaches the apparatus according to claim 1, wherein the at least one tilt-able plant cultivation module further comprises a plant cultivation tray (b) and a frame (a; page 1, lines 42-44).

Regarding claim 9, Abram teaches the apparatus according to claim 7, wherein the plant cultivation tray is removably coupled to the frame (page 1, lines 61-81).

Regarding claim 10, Abram teaches an apparatus for cultivating at least one of plants or fungi (page 1, lines 5-6), comprising: at least one vertical support unit (annotated figure); at least one cantilevered horizontal support unit (see annotated figure in which the horizontal support unit is considered to be all of the supports which extend from the vertical section of the mechanism, together forming a horizontally extending support unit; please note the horizontal support of Abram is considered to be cantilevered as it is a projecting structure fixed at only one end (Oxford languages, cantilevered), here the left end in Fig. 1 where it is fixed to the vertical support unit) coupled to the at 

Regarding claim 11, Abram teaches the apparatus according to claim 10, wherein the tilt-able plant cultivation module can be tilted to an angle from 30° to 85° (Fig. 1; page 1, lines 51-52). Figure 1 shows one of the angles the box can be tipped to achieve, with angle ranges from 0°-140°. Because 30°-85° is within that range, it is anticipated.

Regarding claim 15, Abram teaches the apparatus according to claim 10, wherein the at least one tilt-able plant cultivation module further comprises a plant cultivation tray (b) and a frame (a).

Regarding claim 16, Abram teaches the apparatus according to claim 3, wherein said tilt-able plant cultivation module can be tilted to the angle from 45° to 85° (Fig. 1; page 1, lines 51-52). Figure 1 shows one of the angles the box can be tipped to achieve, with angle ranges of 0°-140°. Because 45°-85° is within that range, it is anticipated. 

Regarding claim 17, Abram teaches the apparatus according to claim 3, wherein said tilt-able plant cultivation module can be tilted to the angle from 60° to 85° (Fig. 1; page 1, lines 51-52). Figure 1 shows one of the angles the box can be tipped to achieve, with angle ranges of 0°-140°. Because 60°-85° is within that range, it is anticipated.



Regarding claim 19, Abram teaches the apparatus according to claim 10, wherein said tilt-able plant cultivation module can be tilted to the angle from 60° to 85° (Fig. 1; page 1, lines 51-52). Figure 1 shows one of the angles the box can be tipped to achieve, with angle ranges of 0°-140°. Because 30°-85° is within that range, it is anticipated. 

Regarding claim 20, Abram teaches the apparatus according to claim 1, wherein the fungi further comprise mushrooms (page 1, lines 5-6). 

    PNG
    media_image1.png
    421
    671
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abram (GB 2135963).

Regarding claim 8, Abram teaches the apparatus according to claim 7. Abram does not teach the tray integrally coupled to the frame. It is considered prima facie obvious to make the plant cultivation tray integrally coupled to the frame. Doing so would allow for a stronger structure and eliminates the risk of the tray falling out of the frame. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claims 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abram (GB 2135963) as applied to claims 1 or 10 above, and further in view of Souder (US 20160135384).

Regarding claim 6, Abram teaches the apparatus according to claim 1. Abram does not teach a horizontal transport unit. Souder teaches, the apparatus further comprises a horizontal transport unit (#130) for receiving harvested plants from the at least one tilt-able plant cultivation module (#22). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Abram with the transport unit of Souder. Doing so would provide a method to transmit the harvested plants to a collecting area for removal from the apparatus area (Souder; [0035]).



Regarding claim 14, Abram teaches the apparatus according to claim 10. Abram does not teach multiple horizontal support units. Souder teaches the at least one vertical support unit is enabled to couple multiple horizontal support units at a predefined distance (L1-L6; Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the support of Abram with the multi-level support of Souder. Doing so would allow for vertically stacked storage of mushroom-growing beds or trays, conserving floor space. The conventionality of vertically-stacked configurations for growing mushrooms was acknowledged by the applicant ([0004]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abram (GB 2135963) as applied to claim 10 above, and further in view of Perry (WO 2009018618).

Regarding claim 13, Abram teaches the apparatus according to claim 10. Abram does not appear to directly reference a control unit for controlling the actuation of the hydraulic unit. Perry teaches a control unit to enable the at least one tilt-able plant cultivation module to tilt at a desirable angle by controlling movement of the at least one hydraulic unit (hydraulic: p. 4, line 18; controller: p. 13, lines 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to .

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. The horizontal portion of Abram is now clarified that the combination of connected beams which extend horizontally from the vertical support in Abrams are considered to be the horizontal support unit. The horizontal support unit of Abram is attached to a support only on the side of the vertical support unit, therefore it meets the definition of cantilevered (Oxford Languages, cantilevered) of a projecting structure fixed at only one end and the amendment does not overcome the prior art rejection. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., central pivot) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643